The Muscle Shoals Construction Company, a partnership, as garnishee, confessed judgment in the case of Little v. Humphries. At a later day of the term the garnishee moved the court to set aside the judgment and permit it to file an answer denying indebtedness to the defendant in the original suit. This motion, having been regularly continued, was overruled at the next term, and the garnishee now seeks to bring that action under review by appeal.
By its motion, garnishee invoked the common-law power of the court during the term to set aside its judgments on account of accident or surprise which ordinary prudence could not have guarded against. Code, § 9518. It would be a matter of no difficulty to demonstrate that appellant's predicament is to be attributed to its own very obvious lack of ordinary diligence in making the agreement in pursuance of which judgment against it was rendered. But we cannot get to that, for no appeal lies from a judgment overruling a motion to set aside a judgment by confession. Baggett v. Alabama Chemical Co., 156 Ala. 637,47 So. 102.
Appeal dismissed.
ANDERSON, C. J., and GARDNER and MILLER, JJ., concur.